By the Court. —
Warner, J.
delivering the opinion.
[1.] The only question made on the record in this case is, as to the liability of the Sheriff for the discharge of Field, who was in his custody on final process for debt. The Sheriff was ordered to discharge Field from his custody, by the judgment of the Inferior Court, on a writ of habeas corpus. Had the Inferior Court jurisdiction to discharge Field from the custody of the Sheriff? By the second section of the Act of 1847, it is declared, that “ If any person or persons be imprisoned in the common jail of any County in this State, on mesne or final process for debt, if the plaintiff in suit or execution, his agent or attorney, does not pay up, at the end of each and every week, the jail fees which have accrued, then, and in that case, the Inferior Court may, and they are hereby authorized to discharge the defendant or defendants, by writ of habeas corpus. Pamp. Laws 1847,196.
The Inferior Court, by this Statute, had jurisdiction to discharge the debtor on habeas corpus, and whether the judgment of the Court was erroneous or not, it afforded a sufficient protection to the Sheriff, who acted in obedience to it. The general rule, as stated by Mr. Chitty, is, that no action whatever can be supported for any act, however erroneous, if expressly sanctioned by the *421judgment or direction of one of the Superior Courts at Westminster ; or even by an Inferior Magistrate acting within the scope of Ms jurisdiction. 1 Chitty’s Pl. 183. See, also, Warner vs. Shed, 10 Johns. R. 145. Beach vs. Furman, 9 Johns. 229; and Savacool vs. Boughton, 5 Wend. 170, to the same point.
Let the judgment of the Court below be reversed.